DETAILED ACTION
Claims 1-28 and 30 are presented for examination, wherein claims 1, 19-20, and 24 are currently amended; plus, claims 13-14, 24-28, and 30, the subject matter of the first and/or second particle size distributions contain lithium transition metal phosphate (e.g. within claims 7-8), and the subject matter of the solid electrolyte may comprise an oxide solid electrolyte (e.g. within claim 11) are withdrawn. Claim 29 is cancelled.
The 35 U.S.C. § 112(b) rejection of claim 20 is withdrawn as a result of the amendments to said claim.
The 345 U.S.C. § 103 rejection of claims 1-12 and 15-23 over Ham in view of Yoshida is withdrawn as a result of then amendments to claim 1, from which the other claims depend. However, see infra.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al (US 2019/0074513) in view of Maeda (US 2018/0062162).
Regarding newly amended independent claim 1, Ham teaches a cathode active material layer formed by coating a precursor slurry directly onto an aluminum current collector and then drying said slurry plus a lithium battery containing a cathode comprising said cathode active material layer and aluminum current collector (e.g. ¶¶ 0114 and 156), reading on “positive active material layer,” said cathode active material layer comprising:
(1)	a cathode active material that may have a bimodal average particle size diameter distribution, wherein said active material has both 
(1a)	a large-particle-size cathode active material with an average particle diameter larger than 15 µm, such as 16-25 µm (corresponding with the claimed “D1”), and 
(1b)	a small-particle-size cathode active material with a particle diameter of about 2 µm to about 5 µm (corresponding with the claimed “D2”),
wherein said large-particle-size cathode active material and said small-particle-size cathode active material present in a mixing ratio by weight of about 1:99 to about 99:1, and in some embodiments, about 1:9 to about 9:1, and in some other embodiments, about 6:4 to about 7:3
(e.g. ¶¶ 0110-113 and 122), wherein it is understood that the taught large-particle-size cathode active material and small-particle-size cathode active material are each refer to a “plurality of particles,” said taught average particle diameters establishing a prima facie case of obviousness of the claimed range for D1 and D2, see also e.g. MPEP § 2144.05(I), reading on “a positive active material comprising a plurality of particles having multi-modal particle size distribution, wherein the multi-modal particle size distribution comprises a first particle size distribution having a first mean particle diameter (D1) and a second particle size distribution having a second mean particle diameter (D2)” and “each of the first mean particle diameter and the second mean particle diameter are independently 1 micrometer to 50 micrometers;” and,
(2)	a conducting agent, such as carbon black, graphite particulates, natural graphite, artificial graphite, acetylene black, or Ketjen black; carbon fibers; carbon nanotubes, or any other suitable material available as a conducting agent in the art, wherein said conducting agent may be incorporated in the same as amounts as generally used in the art for lithium secondary batteries, such as e.g. a weight ratio of active material : conductive material of e.g. 92:4 (e.g. ¶¶ 0114-117, 156, and 158), reading on “a conductive agent.”

(3)	Ham teaches said battery including a solid electrolyte disposed between its cathode and anode (e.g. ¶¶ 0012 and 137), but does not expressly teach said cathode active material comprising the newly amended limitation “a solid electrolyte comprising particles having a mean particle diameter (DSE) of 1.5 micrometers to 6 micrometers.”
However, Maeda teaches an all-solid-state secondary battery including a positive electrode having a positive electrode active material layer, a negative electrode having a negative electrode active material layer, and a solid electrolyte layer between the positive electrode active material layer, wherein said positive electrode active material layer comprises a positive electrode active material and solid electrolyte particles, wherein said positive electrode active material is a compound capable of occluding and releasing a lithium ion, such as a composite oxide of lithium and a transition metal, e.g. LiCoO2, LiNiO2, LiMnO2, LiMn2O4, with an average particle size of e.g. 1-50 µm; and, said solid electrolyte particles may be composed of e.g. Li2S—P2S5, with an average particle size of e.g. 0.3-10 µm, preferably 0.5-10 µm, wherein said positive electrode active material and the solid electrolyte particles are provided in a range of weight ratio of preferably from 90:10 to 50:50, since if the proportion of positive electrode active material is too small, the battery capacity is reduced; and, if the proportion of solid electrolyte is too small, the positive electrode has insufficient ion conductivity, and the positive electrode active material cannot be effectively used, leading to a reduction in battery capacity (e.g. ¶¶ 0010, 21-24, 29-32, and 69-86).
As a result, it would have been obvious to incorporate the Li2S—P2S5 solid electrolyte, with an average particle size of e.g. 0.3-10 µm, in the weight ratio of 90:10 to 50:50 (positive electrode active material : solid electrolyte) of Maeda in the cathode active material layer of Ham, since Maeda teaches doing so provides optimized battery capacity through optimizing positive electrode active material use and ion conductivity.
Ham as modified teaching said cathode active material layer incorporating said Li2S—P2S5 solid electrolyte with an average particle size of e.g. 0.3-10 µm (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on the newly added limitation “a solid electrolyte comprising particles having a mean particle diameter (DSE) of 1.5 micrometers to 6 micrometers.”
Regarding claims 2-3, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said large-particle-size cathode active material and said small-particle-size cathode active material present in a mixing ratio by weight of about 1:99 to about 99:1, and in some embodiments, about 1:9 to about 9:1, and in some other embodiments, about 6:4 to about 7:3 (e.g. supra), establishing a prima facie case of obviousness of the claimed ratio range of D2 to D1, see also e.g. MPEP § 2144.05(I), reading on “a ratio (ψ) of D2 to D1 is equal to or greater than 0.05” (claim 2) and “wherein 0.1 ≤ ψ ≤ 10.5” (claim 3).
Regarding claim 4, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said cathode active material has said bimodal average particle size diameter distribution, wherein said large-particle-size cathode active material and said small-particle-size cathode active material present in a mixing ratio by weight of about 1:99 to about 99:1, and in some embodiments, about 1:9 to about 9:1, and in some other embodiments, about 6:4 to about 7:3 (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “a ratio of a weight of particles corresponding to the second particle size distribution to a total weight of the positive active material is 0.1 to 0.5.”
Regarding claim 5, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said large-particle-size cathode active material has said average particle diameter larger than 15 µm, such as 16-25 µm; and, said small-particle-size cathode active material has said particle diameter of about 2 µm to about 5 µm (e.g. supra), establishing a prima facie case of obviousness of the claimed ranges, see also e.g. MPEP § 2144.05(I), reading on “D1 is 3 micrometers to 25 micrometers and D2 is 1 micrometer to 15 micrometers.”
Regarding claim 6, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said cathode active material has said bimodal average particle size diameter distribution composed of said large-particle-size cathode active material and said small-particle-size cathode active material (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “a total weight of particles corresponding to the first particle size distribution and the second particle size distribution is greater than or equal to 70 percent of a total weight of the positive active material.”
Regarding claims 7-9, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said large-particle-size cathode active material may include an lithium transition-metal oxide including nickel, cobalt, and manganese; and, may further include a second cathode active material, such as a lithium metal oxide that includes Co, Mn, Ni, or a combination thereof, and may further contain Al (e.g. ¶ 0010, 35, 53-54, 58-83, 113-114, 118-120, and 122).
Further, Ham teaches said cathode active material may have a bimodal average particle size diameter distribution, wherein said active material has both of large-particle-size cathode active material and said small-particle-size cathode active material, such that a person of ordinary skill in the art would appreciate that the composition active material is the same for both of said large-particle-size cathode active material and said small-particle-size cathode active material, and difference is the particle size distribution.
In the alternative, it would have been obvious to use the same composition for said small-particle-size cathode active material as that of said large-particle-size cathode active material, since both are equivalently used as cathode active materials, see also e.g. MPEP § 2144.06(II). Further, it would have been obvious to use the same composition for said small- and large-particle-size cathode active materials in order to keep the electrochemical characteristics the same, except for those resulting from the difference in size of the particles.
Ham as modified reading on “each of the particles corresponding to the first particle size distribution and the particles corresponding to the second particle distribution each independently comprise a lithium transition metal oxide…” (claim 7); “the particles corresponding to the first particle size distribution and the particles corresponding to the second particle distribution are each independently a lithium transition metal oxide comprising nickel, cobalt, aluminum, manganese…” (claim 8); and, “the lithium transition metal oxide is lithium cobalt oxide, lithium nickel cobalt manganese oxide, lithium nickel cobalt aluminum oxide, or a combination thereof” (claim 9).
Regarding claim 10, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said conducting agent may be e.g. carbon black, graphite particulates, natural graphite, artificial graphite, acetylene black, or Ketjen black; carbon fibers; carbon nanotubes, or any other suitable material available as a conducting agent in the art (e.g. supra), reading on “the conductive agent comprises graphite, carbon fiber, activated carbon, carbon nanotubes, carbon black, amorphous carbon, or a combination thereof.”
Regarding claims 11-12, Ham as modified teaches the cathode active material layer of claim 1, wherein said solid electrolyte may be Li2S—P2S5 (e.g. supra), reading on “the solid electrolyte comprises a sulfide solid electrolyte....” (claim 11) and “the sulfide solid electrolyte is Li2S—P2S5, Li2S—P2S5—LiX, or a combination thereof, wherein X is at least one halogen element” (claim 12).
Regarding claims 15-16, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said large-particle-size cathode active material has said average particle diameter larger than 15 µm, such as 16-25 µm (e.g. supra); and, Maeda teaching said solid electrolyte particles may have said average particle size of e.g. 0.3-10 µm (e.g. supra), establishing a prima facie case of obviousness of the claimed range of the claimed ratios (λ), see also e.g. MPEP § 2144.05(I), reading on “a ratio (λ) of D1 to DSE is equal to or greater than 1” (claim 15) and “wherein 2 ≤ λ ≤ 30” (claim 16).
Regarding claims 17-18, Ham as modified teaches the cathode active material layer of claim 1, wherein said cathode active material layer formed directly onto an aluminum current collector, wherein said cathode active material layer contains said cathode active material and said conducting agent, wherein said conducting agent may be incorporated in the same as amounts as generally used in the art for lithium secondary batteries, such as said weight ratio of active material : conductive material of e.g. 92:4 (e.g. supra). Further, Maeda teaches said solid electrolyte particles are mixed with positive electrode active material in said weight ratio of positive electrode active material in said range of weight ratio of active material : solid electrolyte of 90:10 to 50:50, wherein said range of ratio is optimized to include sufficient ion conductivity within the positive electrode and sufficient capacity of the battery (e.g. supra).
Ham as modified establishing a prima facie case of obviousness of the claimed range of ratio, see also MPEP § 2144.05(I), reading on “a ratio (fCAM) of a total weight of the positive active material (WCAM) to the total weight of the positive active material layer (WTOT) is equal to or greater than 0.5” (claim 17) and “wherein 0.7 ≤ fCAM ≤ 92.5” (claim 18).
Regarding newly amended claim 19, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said cathode active material has said bimodal average particle size diameter distribution, wherein said large-particle-size cathode active material and said small-particle-size cathode active material present in a mixing ratio by weight of about 1:99 to about 99:1, and in some embodiments, about 1:9 to about 9:1, and in some other embodiments, about 6:4 to about 7:3 (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on the newly amended limitation “wherein the positive electrode active material comprises a second particle having a second mean particle diameter (D2), and wherein ϕ is a ratio a weight of the second particle (W2) to a total weight of the positive active material (WCAM), and 0.1 ≤ ϕ ≤ 0.5.”
Regarding newly amended claim 20, Ham as modified teaches the cathode active material layer of claim 1, wherein Ham teaches said large-particle-size cathode active material has said average particle diameter larger than 15 µm, such as 16-25 µm; said small-particle-size cathode active material has said particle diameter of about 2 µm to about 5 µm (e.g. supra), so that a ratio (ψ) of D2 to D1 may be 3.2-12.5; and, said cathode active material has said bimodal average particle size diameter distribution, wherein said large-particle-size cathode active material and said small-particle-size cathode active material present in a mixing ratio by weight of about 1:99 to about 99:1 (e.g. supra), so that a ratio (ϕ) of a weight of the second particle (W2) to a total weight of the positive active material (WCAM) may be 1-99. Further, said solid electrolyte particles may have said average particle size of e.g. 0.3-10 µm (e.g. supra).
As a result, Ham as modified establishes a prima facie case of obviousness of the claimed range of the claimed relationships, see also e.g. MPEP § 2144.05(I), reading on the newly amended limitation “DSE satisfies (D1/(8.926−13.41ψ+3.762ϕ)) ≤ DSE ≤ D2,” wherein ϕ is a ratio a weight of a second particle (W2) to a total weight of the positive active material (WCAM), the second particle having the second mean particle diameter (D2), and ψ is a ratio of D2 to D1,”
wherein for example purposes only, the relationships may be illustrated as follows:
([D1: 2-5 µm] /(8.926−13.41(3.2-12.5)+3.761(1-99)) ≤ [0.3 µm ≤DSE: ≤10 µm] ≤ [D2: 16-25 µm]
([D1: 2-5 µm]/(8.926−13.41(3.2)+3.761(99)) ≤ [0.3 µm ≤DSE: ≤10 µm] ≤ [D2: 16-25 µm]
([D1: 2-5 µm]/(8.926−42.9+372.339) ≤ [0.3 µm ≤DSE: ≤10 µm] ≤ [D2: 16-25 µm]
([D1: 2-5 µm]/(338.365) ≤ [0.3 µm ≤DSE: ≤10 µm] ≤ [D2: 16-25 µm]
[0.006-0.015 µm] ≤ [0.3 µm ≤DSE: ≤10 µm] ≤ [D2: 16-25 µm]

Regarding claims 21-23, Ham and Maeda are applied as provided supra, with the following modifications.
Still regarding independent claim 21, Ham as modified teaches said cathode including said cathode active material layer of claim 1, wherein Ham teaches said cathode comprising said cathode active material layer formed by coating said precursor slurry directly onto said aluminum current collector and then drying said slurry (e.g. supra), reading on “positive electrode comprising: a current collector; and the positive active material layer of claim 1 on a surface of the current collector.”
Still regarding independent claim 22, Ham as modified teaches said lithium battery including said cathode and said cathode active material layer of claim 1, wherein Ham teaches said battery comprising said cathode comprising said cathode active material layer formed by coating said precursor slurry directly onto said aluminum current collector and then drying said slurry (e.g. supra), reading on “lithium battery comprising: the positive electrode of claim 21.”
Further, Ham teaches said battery may comprise an anode comprising an anode active material, a conducting agent, and a binder directly coated on a copper current collector, wherein said anode active material may be any suitable material that is generally used in the art, such as lithium metal, a metal alloyable with lithium, a carbonaceous material, or a combination thereof (e.g. ¶¶ 0126-127), reading on “lithium battery comprising … a negative electrode comprising a metal current collector;” and,
an electrolyte disposed between said cathode and said anode, wherein said electrolyte may be said solid electrolyte (e.g. supra), reading on “lithium battery comprising … a solid electrolyte disposed between the positive electrode and the negative electrode.”
Still regarding claim 23, Ham as modified teaches the battery of claim 22, wherein said anode comprises said anode active material and said copper current collector, wherein said anode active material may be any suitable material that is generally used in the art, such as lithium metal, said metal alloyable with lithium, said carbonaceous material, or said combination thereof (e.g. supra), reading on “the negative electrode further comprises carbon, lithium, a lithium metal alloy, or a combination thereof.”
Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly amended limitations of claim 1, from which the other claims depend.
In response, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723